Citation Nr: 1545654	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for right and left thumb tendonitis. 

2. Entitlement to service connection for right thumb tendonitis.

3. Entitlement to service connection for left thumb tendonitis 

4. Entitlement to service connection for bilateral plantar fasciitis. 

5. Entitlement to service connection for metabolic condition, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 16, 1965 to December 22, 1965, and from June 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which confirmed and continued the denial of entitlement to service connection for tendinitis of the right and left thumb, and denied entitlement to service connection for plantar fasciitis and metabolic syndrome.  

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in September 2015. A copy of the transcript has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left thumb tendonitis, bilateral plantar fasciitis, and metabolic condition, to include as secondary to diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims of service connection for tendonitis of the right and left thumbs in a September 2010 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the September 2010 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for tendonitis of the right and left thumbs, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 2010 rating decision denying a claim of entitlement to service connection for tendonitis of the right and left thumbs. 38 U.S.C.A. § 7105 (West 2015).

2.  Since the September 2010 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for tendonitis of the right and left thumbs; this claim is reopened. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in September 2010, noting the Veteran had contended that he developed bilateral thumb tendonitis while in France sometime after May 2008, but that service treatment records did not document any thumb injury or complaint. The Veteran had also argued that his diabetes had caused this condition.  The RO also noted that the available medical literature did not show a connection between diabetes and tendonitis, and that the Veteran did not provide either a medical opinion or medical documentation linking these conditions.

New and material evidence addressing this basis for denial and raising a reasonable possibility of substantiating the claim is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 2010, substantial pertinent evidence has been added to the claims file.  The Veteran now contends that he injured his thumbs when he stepped on a landmine in service.  He had submitted a picture of the landmine as evidence in support of his claim.   The Board finds that this evidence is new because it was not before the adjudicator in September 2010. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in September 2010. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for right and left thumb tendonitis. Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for service connection for right and left thumb tendonitis, the appeal to this extent is allowed.


REMAND

The most recent medical records in the claims file are dated in April 2014.  On remand, current treatment records should be obtained and associated with the file.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

At his hearing, the Veteran contended that he has had pain and difficulty with manipulation of his thumbs since active duty.  He has also contended that his thumb disorders are due to his service-connected diabetes mellitus, type 2.  As such, the Veteran should be afforded a VA examination to determine whether the Veteran has current right and left thumb disorders that began during service or are related to his service-connected diabetes mellitus, type 2. 

The Veteran has contended that he has plantar fasciitis related to service or to his service-connected diabetes mellitus, type 2.  The Board notes that the Veteran is separately service-connected for peripheral neuropathy of the lower extremities.  The Veteran has submitted an article from the Journal of Bone and Joint Surgery reflecting the increased risk of plantar fasciitis in military members.  The Board finds that the Veteran should be afforded a VA examination to determine whether he has a bilateral foot disability that is related to service, or whether his symptoms are due to his service-connected peripheral neuropathy or another disorder related to service.

The Veteran has contended that he has a metabolic condition secondary to his service-connected diabetes mellitus, type 2.  He has submitted medical literature reflecting the relationship of a metabolic syndrome with diabetes mellitus, type 2.  As such, the Veteran should be provided with a VA examination to determine whether he has a metabolic syndrome caused or aggravated his service-connected diabetes mellitus, type 2.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records of treatment from the VA since April 2014.

2.  After any additional treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any right or left thumb disorder, to include tendonitis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's right or left thumb disorder, to include tendonitis had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's right or left thumb disorder, to include tendonitis, has been caused (in whole or in part) by his service-connected diabetes mellitus; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's right or left thumb disorder, to include tendonitis, has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.

If the Veteran's current hypertension has been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for right or left thumb disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3. After any additional treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of plantar fasciitis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must note that the Veteran is service-connected for peripheral neuropathy of the lower extremities associated with his service-connected diabetes mellitus, type 2, and must opine as to whether the Veteran's symptoms in his feet are related to his service-connected peripheral neuropathy or to a separate and distinct disorder.

If the Veteran has a disorder of his feet separate and distinct from his service-connected peripheral neuropathy of the lower extremities, then the examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's plantar fasciitis had its onset in service or is otherwise the result of a disease or injury in service. The examiner must address the medical literature in the record reflecting a higher instance of plantar fasciitis in military members;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's plantar fasciitis has been caused (in whole or in part) by his service-connected diabetes mellitus; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's plantar fasciitis has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.

If the Veteran's current hypertension has been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for plantar fasciitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4. After any additional treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any metabolic disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must determine whether the Veteran has a metabolic disorder.

If the Veteran has a metabolic disorder, then the examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's metabolic disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's metabolic disorder has been caused (in whole or in part) by his service-connected diabetes mellitus; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's metabolic disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus.

If the Veteran's metabolic disorder has been aggravated by his service-connected diabetes mellitus, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a metabolic disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


